     CASE 0:16-cv-04001-DWF-LIB Document 172 Filed 10/03/18 Page 1 of 14



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Scott Rilley, Michelle Kunza, Venus                        Civil No. 16-4001 (DWF/LIB)
Colquitt-Montgomery, Jonathan Aldrich,
and Kendra Buettner, on behalf of themselves
and those similarly situated,

                    Plaintiffs,

v.                                                                  MEMORANDUM
                                                               OPINION AND ORDER
MoneyMutual, LLC, Selling Source, LLC,
and PartnerWeekly, LLC,

                    Defendants.



E. Michelle Drake, Esq., Jeffrey Laurence Osterwise, Esq., and John G. Albanese, Esq.,
Berger & Montague, PC; and Mark L. Heaney, Esq., Heaney Law Firm, LLC, counsel for
Plaintiffs.

Christina Rieck Loukas, Esq., and Joseph M. Windler, Esq., Winthrop & Weinstine, PA;
and Donald J. Putterman, Esq., and Michelle L. Landry, Esq., Putterman Landry & Yu
LLP, counsel for Defendants.



                                  INTRODUCTION

      This matter is before the Court on the Defendants’ motion to dismiss for lack of

personal jurisdiction. Plaintiff opposes Defendants’ motion to dismiss. For the reasons

discussed below, the Court denies Defendants’ motion.

                                   BACKGROUND

      The Court has previously described, in detail, the background facts of this case in

its August 30, 2017 Memorandum Opinion and Order. (Doc. No. 62.) The Court will
    CASE 0:16-cv-04001-DWF-LIB Document 172 Filed 10/03/18 Page 2 of 14



only briefly summarize the relevant facts here. In short, Defendants collectively are

entities that operate a lead-generating business for various payday lenders. Consumers

would go to Defendants’ website to fill out an application, and then Defendants would

sell the application to lenders. The lenders would independently decide whether to lend

consumers money.

       Plaintiffs are consumer-borrowers who have filed a purported class action against

Defendants related to the payday loans. Plaintiffs first filed their complaint in Minnesota

state court, naming only MoneyMutual as a defendant. MoneyMutual moved to dismiss

for lack of personal jurisdiction. In Rilley v. MoneyMutual, LLC (“Rilley I”), the

Minnesota Supreme Court affirmed the Dakota County District Court’s and Minnesota

Court of Appeals’ findings of personal jurisdiction. 884 N.W.2d 321 (Minn. 2016).

After the United States Supreme Court denied MoneyMutual’s petition for certiorari,

137 S. Ct. 1331, Plaintiffs amended the complaint to add Defendants PartnerWeekly and

Selling Source. (Doc No. 1-2 (“Am. Compl.”).)

       Plaintiffs then filed their First Amended Complaint, bringing claims for:

(1) violating Minnesota’s payday-lending statutes, Minnesota Statute §§ 47.60 and

47.601; (2) violating § 1962(c) of the federal Racketeer Influenced and Corrupt

Organizations Act (“RICO”); (3) violating the Minnesota Consumer Fraud Act,

Minnesota Statute § 325F.69, and the Minnesota False Statement in Advertising Act,

Minnesota Statute § 325F.67; (4) violating the Minnesota Uniform Deceptive Trade

Practices Act, Minnesota Statute § 325D.44; (5) unjust enrichment; (6) civil conspiracy

and aiding and abetting; and (7) alter ego/piercing the corporate veil. Defendants then

                                             2
     CASE 0:16-cv-04001-DWF-LIB Document 172 Filed 10/03/18 Page 3 of 14



removed the case to this Court and again moved to dismiss for lack of personal

jurisdiction. In the August 30, 2017 Order, the Court denied the motion, but dismissed

the RICO claim under Fed. R. Civ. P. 12(b)(6).

       Since the August 30, 2017 Order, discovery has also revealed facts clarifying the

nature of Selling Source’s relationship with MoneyMutual and PartnerWeekly, as well as

its role in the payday-lending scheme. Selling Source is the sole owner of MoneyMutual

and PartnerWeekly. PartnerWeekly and Selling Source have shared numerous

employees, including: (1) Glenn McKay, who was simultaneously President of

PartnerWeekly and CEO of Selling Source; and (2) a Chief Technology Officer. (Doc.

No. 103 (“Albanese Decl.”) ¶ 12, Exs. 6-7.) Finally, counsel for Selling Source provides

input for and approves the content of e-mails sent to consumers, and Selling Source

employees are responsible for sending out the e-mails. (Albanese Decl. ¶ 12, Ex. 4

(“Maple Dep.”) at 17-18; Ex. 5 (“Madsen Dep.”) at 13-14.)

       On March 21, 2018, Plaintiffs filed their Second Amended Complaint, which

added Plaintiffs Jonathon Aldrich, Venus Colquitt-Montgomery, and Kendra Buettner,

omitted the previously dismissed claims, and did not add any new claims or theories of

recovery. (Doc. No. 85 (“2d Am. Compl.”).) Defendants now move to dismiss the

Second Amended Complaint in its entirety.

                                      DISCUSSION

I.     Legal Standard

       Defendants seek to dismiss Plaintiffs’ claims for lack of personal jurisdiction. To

survive a motion to dismiss for lack of personal jurisdiction, a plaintiff must make a

                                             3
      CASE 0:16-cv-04001-DWF-LIB Document 172 Filed 10/03/18 Page 4 of 14



prima facie showing that personal jurisdiction exists; that is, a plaintiff must allege facts

to support a reasonable inference that defendant may be subjected to jurisdiction in the

chosen forum. Steinbuch v. Cutler, 518 F.3d 580, 585 (8th Cir. 2008) (citing Dever v.

Hentzen Coatings, Inc., 380 F.3d 1070, 1072 (8th Cir. 2004)). If, as is the case here, the

defendant denies jurisdiction, the plaintiff bears the burden of proving facts supporting

personal jurisdiction. See Wells Dairy, Inc. v. Food Movers Int’l, Inc., 607 F.3d 515, 518

(8th Cir. 2010) (quotation omitted). Once a defendant offers affidavits to challenge

personal jurisdiction, “facts, not mere allegations, must be the touchstone” in determining

whether personal jurisdiction exists. Dever, 380 F.3d at 1072 (citation omitted); see also

Abbasi v. Leading Edge Aviation Servs., Inc., Civ. No. 16-295, 2016 WL 4007571, at *3

(D. Minn. July 26, 2016).

II.    Pendent Jurisdiction

       In the August 30, 2017 Order, the Court concluded that it has pendent personal

jurisdiction over Defendants for Plaintiffs Rilley’s and Kunza’s state-law claims because

Rilley and Kunza presented a colorable RICO claim that allows for nationwide service of

process. (Doc. No. 62 at 7.) The Court subsequently dismissed the RICO claim pursuant

to Fed. R. Civ. P. 12(b)(6) and the Second Amended Complaint does not assert a RICO

claim. (Doc. No. 98 at 18.) The first issue therefore is whether there is a basis to

exercise pendent personal jurisdiction over Plaintiffs’ state-law claims.

       When a court has personal jurisdiction over a defendant for one claim, the court

can usually exercise personal jurisdiction over the defendant for similar claims that arise

out of the same common nucleus of operative facts. See, e.g., Action Embroidery Corp.

                                              4
     CASE 0:16-cv-04001-DWF-LIB Document 172 Filed 10/03/18 Page 5 of 14



v. Atl. Embroidery, Inc., 368 F.3d 1174, 1181 (9th Cir. 2004); ESAB Grp., Inc. v.

Centricut, Inc., 126 F.3d 617, 628 (4th Cir. 1997); Aviva Life & Annuity Co. v. Davis,

20 F. Supp. 3d 694, 703 n.7 (S.D. Iowa 2014) (collecting cases). In the Court’s August

30, 2017 Order, the Court concluded that it had jurisdiction over Plaintiffs’ state law

claims on the basis of pendent personal jurisdiction that arose from RICO’s nationwide

service of process. (Doc. No. 62 at 6-9.) But the Court then proceeded to dismiss

Plaintiffs’ RICO claim. (Id. at 16-17.)

       Defendants now argue that the Court does not have pendent jurisdiction over

Plaintiffs claims because they have not asserted a RICO claim and the exercise of

pendent jurisdiction on the basis of Plaintiffs Rilley’s and Kunza’s claims is

inappropriate. (Doc. No. 98 at 18.) The Court agrees. The Eighth Circuit has not

specifically adopted pendent personal jurisdiction, and courts in other jurisdictions have

held that the basis for retaining jurisdiction is weak when pendent jurisdiction is based on

another party’s claims that the court has already dismissed. See Spratley v. FCA US LLC,

Civ. No. 17-0062, 2017 WL 4023348, at *7-8 (N.D.N.Y. Sept. 12, 2017) (collecting

cases and holding that “specific jurisdiction over at least one Plaintiff’s New York state

law claims” does not allow the court to exercise pendent personal jurisdiction “over the

out-of-state Plaintiffs’ claims”). Here, the Second Amended Complaint is the operative

complaint, and it contains no claims that grant nationwide service of process.

Consequently, and in the absence of Eighth Circuit caselaw adopting the doctrine of

pendent personal jurisdiction, the Court declines to exercise pendent jurisdiction over

Plaintiffs’ claims.

                                             5
       CASE 0:16-cv-04001-DWF-LIB Document 172 Filed 10/03/18 Page 6 of 14



III.    Specific Jurisdiction

        Personal jurisdiction is a two-step analysis: the Court must have statutory and

constitutional authority for exercising jurisdiction over the defendant. Charles Alan

Wright, Arthur R. Miller & Edward H. Cooper, 4A Fed. Prac. & Proc. § 1069 (4th ed.

2017) (“Wright & Miller”).

        A.     Statutory Jurisdiction

        Federal Rule of Civil Procedure 4(k) provides that a court can exercise jurisdiction

over a defendant if: (1) jurisdiction is allowed under the state long-arm statute; (2) the

party is served within 100 miles of the courthouse; or (3) service is allowed under a

federal statute. Plaintiffs argue that the Court has statutory jurisdiction under the federal

RICO Act and under Minnesota’s long-arm statute, Minnesota Statute § 543.19.

Plaintiffs must show that jurisdiction is allowed under Minnesota’s long-arm statute

because the Court has concluded that the RICO Act does not provide a basis for

exercising jurisdiction over Defendants for Plaintiffs’ claims in the Second Amended

Complaint. Minnesota’s long-arm statute “extend[s] the personal jurisdiction of

Minnesota courts as far as the Due Process Clause of the federal constitution allows.”

Rilley I, 884 N.W.2d at 327 (alterations in the original). Thus, the statutory and

constitutional analyses are coextensive.

        B.     Constitutional Jurisdiction

        “Because Minnesota’s long-arm statute extends jurisdiction to the maximum limit

consistent with due process, we need only evaluate whether . . . the requirements of due

process [are] satisfied.” Wessels, Arnold & Henderson v. Nat’l Med. Waste, Inc., 65 F.3d

                                              6
     CASE 0:16-cv-04001-DWF-LIB Document 172 Filed 10/03/18 Page 7 of 14



1427, 1431 (8th Cir. 1995). “Due process allows a court to exercise personal jurisdiction

over a non-resident defendant when the defendant has ‘certain minimum contacts’ with

[the state] such that the maintenance of the suit does not offend traditional notions of fair

play and substantial justice.” Id. at 1431-32 (quoting Int’l Shoe Co. v. Washington, 326

U.S. 310, 316 (1945)). “Where the forum state seeks specific personal jurisdiction over a

non-resident defendant, due process is satisfied if the defendant has purposely directed

his activities at residence of the forum . . . and the litigation results from alleged injuries

that arise out of or related to those activities.” Id. at 1432 (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472 (1985)). A non-resident defendant must “purposefully

avail itself” of the privileges, benefits, and protection of the forum state, such that the

defendant “should reasonably anticipate being haled into court there.” Burger King, 471

U.S. at 474-75.

       Courts analyze five factors to evaluate whether jurisdiction is valid: (1) the nature

and quality of the defendant’s contact with the forum state; (2) quantity of the contacts;

(3) source and connection of the cause of action with those contacts; and to a lesser

degree (4) the interest of the forum state; and (5) the convenience of the parties. Wessels,

65 F.3d at 1432. “The first three factors determine whether minimum contacts exist and

the last two factors determine whether jurisdiction is reasonable according to traditional

notions of fair play and substantial justice.” See Rilley I, 884 N.W.2d at 338.




                                               7
    CASE 0:16-cv-04001-DWF-LIB Document 172 Filed 10/03/18 Page 8 of 14



              1.     Nature and Quality of Contacts

       As to the first factor, Plaintiffs have sufficiently pleaded facts showing an

adequate type and quality of Defendants’ contacts with the state of Minnesota. The

Eighth Circuit has previously held that if a defendant’s contacts are intended to induce

commercial activity in the forum state, they are more likely to be found to fall under

personal jurisdiction of that forum state. Finley v. River North Records, Inc., 148 F.3d

913, 916 (8th Cir. 1998) (finding that personal jurisdiction was proper for a record

company who fraudulently misrepresented that certain bands would play in a concert in

the forum state). In Finley, the court found jurisdiction to be proper because the

defendants’ conduct constituted “fraudulent misrepresentation, intended to induce

commercial activity within the forum state.” Id. E-mail contacts may establish personal

jurisdiction when the sender knew or should have known that the recipient was located

within a certain forum. See Rilley I, 884 N.W.2d at 331 n.11 (collecting cases).

       Here, Defendants argue that their contacts with Minnesota are not of the type that

is relevant to the Court’s minimum-contacts analysis. (Doc. No. 146.) The Court

disagrees. Plaintiffs have shown that Defendants sent e-mails to loan applicants

matching them with lenders only after the applicants had already completed an online

application in which the applicants indicated that they were Minnesota residents.

Defendants also sent e-mails to Minnesota borrowers encouraging them to seek

additional loans. Defendants’ website, www.moneymutual.com, was also advertised

directly to Minnesotans and engaged Minnesota consumers in transactions by which

consumers provided their information in exchange for Defendants connecting them with

                                              8
     CASE 0:16-cv-04001-DWF-LIB Document 172 Filed 10/03/18 Page 9 of 14



lenders. In these situations, it should have been clear to Defendants that they were

soliciting Minnesota residents and that the residents were likely to open those e-mails and

utilize Defendants’ website in Minnesota. See Rilley I, 884 N.W.2d at 332.

       Defendants argue that the e-mails are irrelevant to the establishment of minimum

contacts. Defendants rely heavily on Walden v. Fiore, 571 U.S. 277 (2014), to argue that

their interactions with Minnesotans are not enough to establish minimum contacts

because they were not done in the forum state. In Walden, the Supreme Court held that

“[d]ue process requires that a defendant be haled into court in a forum State based on his

own affiliation with the State, not based on the ‘random, fortuitous, or attenuated’

contacts he makes by interacting with other persons affiliated with the State.” Id. at 286.

The Supreme Court further explained that “a defendant’s contacts with the forum state

may be intertwined with his transactions or interactions with the plaintiff.” Id. Here,

Defendants’ commercial contacts with thousands of loan applicants in Minnesota are not

“random, fortuitous and attenuated” but rather “intertwined” with Defendants’ plan to

connect known Minnesotans to lenders based on personal information Defendants

collected from those consumers. Defendants argue that Plaintiffs cannot show injuries

from Defendants’ conduct because Plaintiffs were not subject to any direct mail or

television advertisements. Though this may be the case, Plaintiffs nonetheless received

e-mails sent by Defendants that urged Plaintiffs to sign up for loans. Defendants’

solicitation of the payday-loan applications via e-mail was the culmination, and

constitutes a “purposeful direction,” of conduct that is related to the Plaintiffs’ claims.



                                              9
    CASE 0:16-cv-04001-DWF-LIB Document 172 Filed 10/03/18 Page 10 of 14



       Furthermore, Defendants had the option to screen out Minnesota customers from

receiving its services, but instead chose to solicit their information. (See Albanese Decl.

¶ 12, Ex. I (Defendants’ website providing that “[t]his service is not available in

New York or to New York borrowers due to interest rate limits under New York law”).)

That choice is indicative of purposefully directed contacts at Minnesota as a forum. See

Illinois v. Hemi Group, LLC, 622 F.3d 754, 757-58 (7th Cir. 2010) (finding that an online

cigarette seller’s decision to ship to 49 states other than New York showed that the

defendant “knew that conducting business with residents of a particular state could

subject it to jurisdiction there and also that it knew how to protect itself from being haled

into court in any particular state”). Therefore, if the Defendants wanted to avoid being

sued in Minnesota, they had the option to not solicit consumers in the state. Defendants’

practice of collecting consumers’ information and providing it to lenders is more than a

minimal contact with the state.

       Based on the foregoing, the Court concludes that the nature and quality of

Defendants’ contacts with Minnesota weigh in favor of exercising personal jurisdiction.

              2.     Quantity of Contacts

       As to the second factor, Defendants’ contacts are of sufficient quantity given the

sheer scope of outreach to consumers. A single contact can give rise to personal

jurisdiction. See Pope v. Elabo GmbH, 588 F. Supp. 2d 1008, 1020 (D. Minn. 2008)

(noting that a single, deliberate contact will support personal jurisdiction over a suit

related to that contact). Here, Defendants made thousands of contacts with known

Minnesotans, including sending e-mails, engaging in information transactions, and

                                              10
    CASE 0:16-cv-04001-DWF-LIB Document 172 Filed 10/03/18 Page 11 of 14



soliciting business through a Google AdWords marketing campaign. Defendants

required them to completely fill out an application in which they provided home address,

place of employment, contact information and bank information. Defendants’ conduct in

requesting this information in order to pair the customer with a lender is the conduct that

is at issue in this lawsuit.

       The Court concludes that the quantity of Defendants’ contacts weighs in favor of

exercising personal jurisdiction.

               3.      Contacts’ Connection to Causes of Action

       Regarding the third factor, Plaintiffs’ causes of action are sufficiently related to

Defendants’ contacts with the forum state. As noted previously, all of Plaintiffs’ claims

relate to Defendants’ role in facilitating payday loans, which Defendants effectively

acknowledged when they removed the case to federal court. (Doc. No. 1 ¶¶ 15-18 (“This

Court has supplemental jurisdiction over the remaining state law claims in this action,

because such claims are closely related to and arise out of the same set of operative facts

as the federal law claim.”).) Defendants’ e-mails directed at Minnesotans all concerned

the payday-loan scheme. Defendants’ Google AdWords campaign also specifically

targeted Minnesota and potential Minnesota borrowers. Thus, the conduct giving rise to

Plaintiffs’ causes of action—the lead-generating operation and payday-lending scheme—

took place in Minnesota. See Myers v. Casino Queen, Inc., 689 F.3d 904, 913 (8th Cir.

2012) (noting that although the plaintiff’s “injuries did not arise out of [the defendant’s]

advertising activities in a strict proximate cause sense, [the plaintiff’s] injuries are



                                               11
    CASE 0:16-cv-04001-DWF-LIB Document 172 Filed 10/03/18 Page 12 of 14



nonetheless related to [the defendant’s] advertising activities because he was injured after

responding to the solicitation”).

       Viewing these contacts in the aggregate, the Court concludes that the third factor

weighs in favor of exercising personal jurisdiction.

              4.     Reasonableness Factors

       Finally, the Court considers whether the interests of the forum state and the

convenience of the parties weigh in favor of exercising jurisdiction. See Wessels, 65 F.3d

at 1432. The Court observes, as did the Minnesota Supreme Court, that “Minnesota has a

strong interest in protecting its residents from predatory lending, enforcing consumer

protection laws, and providing a forum for litigating violations of its payday-lending

statutes.” Rilley I, 884 N.W.2d at 338 (citing Softbrands Mfg., Inc. v. Missing Link

Consulting, Inc., Civ. No. 04-3900, 2004 WL 2944112, at *7 (D. Minn. Dec. 20, 2004)).

Moreover, as residents of Minnesota, it would be convenient for Plaintiffs to litigate their

case in this forum, and Defendants have offered no compelling reason why litigating in

Minnesota would be inconvenient. The Court therefore concludes that exercising

personal jurisdiction over Defendants is reasonable and does not “offend traditional

notions of fair play and substantial justice.” Int’l Shoe, 326 U.S. at 316.

       C.     Jurisdiction over Selling Source

       In its August 30, 2017 Order, the Court indicated that it would have likely

“delayed dismissing Selling Source to allow Plaintiffs the opportunity to conduct

discovery into the operation of Defendants to determine whether their corporate structure

justified the Court exercising personal jurisdiction.” (Doc. No. 62 at 7 n.3 (citing Wright

                                             12
    CASE 0:16-cv-04001-DWF-LIB Document 172 Filed 10/03/18 Page 13 of 14



& Miller § 1069.4).) Since then, discovery has revealed evidence sufficient for the Court

to conclude that it is proper to exercise personal jurisdiction over Selling Source.

       Courts impute the actions of a subsidiary to a parent company and therefore have

jurisdiction over the parent company when the separate corporate status of the two is

formal only and the subsidiary is merely a vehicle by which the parent company is

conducting business in a particular jurisdiction. See Epps v. Stewart Info. Servs. Corp.,

327 F.3d 642, 649 (8th Cir. 2003) (holding that for personal jurisdiction purposes, “the

fiction of corporate entity may be disregarded, where one corporation is so organized and

controlled and its affairs are so conducted that it is, in fact, a mere instrumentality or

adjunct of another corporation”); Martin v. ReliaStar Life Ins. Co., 710 F. Supp. 2d 875,

882-86 (D. Minn. 2010) (same); Enterprise Rent-A-Car Co. v. U-Haul Int’l, Inc.,

327 F. Supp. 2d 1032 (E.D. Mo. 2004) (concluding that vehicle rental company’s

interactive websites constituted minimum contacts with forum in trademark infringement

suit to comport with due process, even though alleged infringement was owned and used

by company’s subsidiary when company and subsidiary had close, symbiotic

relationship); see generally Wright & Miller § 1069.4 (collecting cases).

       Here, Selling Source wholly facilitates the Minnesota-related payday-lending

activities of MoneyMutual and PartnerWeekly. Specifically, Selling Source is the sole

owner of PartnerWeekly and MoneyMutual, and executive leaders occupy roles in both

Selling Source and PartnerWeekly. For example, Glenn McKay simultaneously served

as the CEO of Selling Source and President of PartnerWeekly. (Albanese Decl. ¶ 12,

Ex. 6.) According to McKay, Selling Source does not have annual meetings, bylaws, and

                                              13
    CASE 0:16-cv-04001-DWF-LIB Document 172 Filed 10/03/18 Page 14 of 14



“does not follow . . . corporate formalities.” (Albanese Decl. ¶ 12, Ex. 7; see also id.

¶ 12, Ex. 2 (“McKay Dep.”) at 25, 28.) Evidence also indicates that Selling Source and

PartnerWeekly also shared a Chief Technology Officer. (Id.) Moreover, the content of

the MoneyMutual website, which was a touchpoint for most contacts with Minnesotans,

was developed with input from counsel for Selling Source. (McKay Dep. at 27.) And

Selling Source employees sent marketing e-mails for PartnerWeekly, including to

consumers located in Minnesota. (Madsen Dep. at 13-14.) Taken together, these facts

indicate that for the purposes of jurisdiction, Selling Source is sufficiently

indistinguishable from MoneyMutual and PartnerWeekly. The Court therefore concludes

that it has jurisdiction over Selling Source.

       In sum, the Court concludes that Defendants have sufficient minimum contacts

with Minnesota to support the exercise of personal jurisdiction.

                                          ORDER

       Based upon the foregoing, IT IS HEREBY ORDERED that Defendants’ Motion

to Dismiss Plaintiffs’ Second Amended Class Action Complaint (Doc. No. [95]) is

DENIED.

Dated: October 3, 2018                     s/Donovan W. Frank
                                           DONOVAN W. FRANK
                                           United States District Judge




                                                14
